                                                                                                 Case 2:16-cv-01347-RFB-EJY Document 75 Filed 08/11/21 Page 1 of 2



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                             2    Nevada Bar No. 10580
                                                                                                  E-mail: diana@kgelegal.com
                                                                                             3    JACQUELINE A. GILBERT, ESQ.
                                                                                                  Nevada Bar No. 10593
                                                                                             4    E-mail: jackie@kgelegal.com
                                                                                                  KIM GILBERT EBRON
                                                                                             5    7625 Dean Martin Drive, Suite 110
                                                                                             6    Las Vegas, Nevada 89139
                                                                                                  Telephone: (702) 485-3300
                                                                                             7    Facsimile: (702) 485-3301
                                                                                                  Attorneys for SFR Investments Pool 1, LLC
                                                                                             8
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                             9

                                                                                            10                                        DISTRICT OF NEVADA

                                                                                            11   PROF-2013-S3 LEGAL TITLE TRUST V, BY           Case No.: 2:16-cv-01347-RFB-EJY
                                                                                                 U.S. BANK NATIONAL ASSOCIATION, AS
                                                                                            12   LEGAL TITLE TRUSTEE,
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON

                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13                         Plaintiff,
                                                                                                 vs.                                           MOTION TO REMOVE ATTORNEY
                                                                                            14                                                 FROM ELECTRONIC SERVICE LIST
                                                                                                 SFR INVESTMENTS POOL 1, LLC,
                                                                                            15
                                                                                                                        Defendants.
                                                                                            16

                                                                                            17

                                                                                            18    TO: ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                                                            19           PLEASE TAKE NOTICE that Karen L. Hanks, Esq. is no longer associated with the
                                                                                            20    law firm of KIM GILBERT EBRON. KIM GILBERT EBRON requests that Ms. Hanks be
                                                                                            21
                                                                                                  removed from the service list.
                                                                                            22
                                                                                                  …
                                                                                            23
                                                                                                  …
                                                                                            24

                                                                                            25    …

                                                                                            26    …

                                                                                            27    …
                                                                                            28    …
                                                                                                                                              -1-
                                                                                                 Case 2:16-cv-01347-RFB-EJY Document 75 Filed 08/11/21 Page 2 of 2


                                                                                                        KIM GILBERT EBRON continues to serve as counsel for SFR Investments Pool 1, LLC.
                                                                                             1
                                                                                                 All pleadings, papers, correspondence, documents and future notices in this action should
                                                                                             2

                                                                                             3   continue to be directed to Diana S. Ebron, Esq, and Jacqueline A. Gilbert, Esq.

                                                                                             4          Dated this 11th day of August, 2021.
                                                                                             5                                                       KIM GILBERT EBRON
                                                                                             6
                                                                                                                                                     /s/Diana S. Ebron
                                                                                             7                                                       DIANA S. EBRON, ESQ.
                                                                                                                                                     Nevada Bar No. 10580
                                                                                             8                                                       7625 Dean Martin Drive, Suite 110
                                                                                                                                                     Las Vegas, Nevada 89139
                                                                                             9                                                       Attorneys for SFR Investments Pool 1, LLC
                                                                                            10

                                                                                            11                                                       ORDER
                                                                                                                                                     It is so ordered.
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON

                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13                                                       UNITED STATES MAGISTRATE JUDGE
                                                                                            14                                                              August 11, 2021
                                                                                                                                                     DATE: ________________________
                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19
                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                               -2-
